Exhibit 4.3 – Form of Indenture for Senior Notes STATE BANCORP, INC. INDENTURE Dated as of , as Trustee SENIOR NOTES Table of Contents Page ARTICLE I DEFINITIONS Section 1.01Definitions1 ARTICLE II NOTES Section 2.01Authentication and Dating; Title and Terms 7 Section 2.02Forms Generally; Form of Trustee’s Certificate of Authentication 10 Section 2.03Form of Note11 Section 2.04Execution of Notes 11 Section 2.05Legends 12 Section 2.06Global Note 12 Section 2.07Computation of Interest 14 Section 2.08Transfer and Exchange 15 Section 2.09Mutilated, Destroyed, Lost or Stolen Notes 16 Section 2.10Temporary Notes17 Section 2.11Cancellation 17 Section 2.12CUSIP Numbers 18 ARTICLE III PARTICULAR COVENANTS OF THE CORPORATION Section 3.01Payment of Principal and Interest 18 Section 3.02Offices for Notices and Payments, Etc. 18 Section 3.03Appointments to Fill Vacancies in Trustee’s Office 19 Section 3.04Provision as to Paying Agent 19 Section 3.05Certificate to Trustee 20 Section 3.06Compliance with Consolidation Provisions 20 Section 3.07Limitation on Dividends 20 Section 3.08Payment Upon Resignation or Removal 21 ARTICLE IV LIST OF NOTEHOLDERS AND REPORTS BY THE CORPORATION AND THE TRUSTEE Section 4.01List of Noteholders 21 Section 4.02Preservation and Disclosure of Lists 21 Section 4.03Reports by the Corporation 22 Section 4.04Reports by the Trustee 23 ARTICLE V REMEDIES OF THE TRUSTEE AND NOTEHOLDERS UPON EVENT OF DEFAULT Section 5.01Events of Default 23 Section 5.02Acceleration of Maturity 24 Section 5.03Payment of Notes on Default; Suit Therefor 25 Section 5.04Trustee May File Proofs of Claim 25 Section 5.05Application of Moneys Collected by Trustee 26 Section 5.06Proceedings by Noteholders 26 Section 5.07Proceedings by Trustee27 Section 5.08Restoration of Rights and Remedies 28 Section 5.09Remedies Cumulative and Continuing 28 Section 5.10Direction of Proceedings and Waiver of Defaults by Majority of Noteholders28 Section 5.11Notice of Defaults 28 Section 5.12Undertaking to Pay Costs29 Section 5.13Unconditional Right of Security Holders To Receive Principal, Premium and Interest29 ARTICLE VI CONCERNING THE TRUSTEE Section 6.01Duties and Responsibilities of Trustee 30 Section 6.02Reliance on Documents, Opinions, etc. 31 Section 6.03No Responsibility for Recitals, etc. 32 Section 6.04Trustee, Authenticating Agent, Paying Agents, Transfer Agents and Registrar May Own Notes 32 Section 6.05Moneys to be Held in Trust 33 Section 6.06Compensation and Expenses of Trustee 33 Section 6.07Officers’ Certificate as Evidence 33 Section 6.08Conflicting Interest of Trustee 34 Section 6.09Eligibility of Trustee34 Section 6.10Resignation or Removal of Trustee 34 Section 6.11Acceptance by Successor Trustee35 Section 6.12Succession by Merger, etc. 37 Section 6.13Limitation on Rights of Trustee as a Creditor 37 Section 6.14Authenticating Agents 37 ARTICLE VII CONCERNING THE NOTEHOLDERS Section 7.01Action by Noteholders 38 Section 7.02Proof of Execution by Noteholders 39 Section 7.03Who Are Deemed Absolute Owners 39 Section 7.04Notes Owned by Corporation Deemed Not Outstanding 39 Section 7.05Revocation of Consents; Future Holders Bound39 ARTICLE VIII MEETINGS OF NOTEHOLDERS Section 8.01Purposes of Meetings 40 Section 8.02Call of Meetings by Trustee 40 Section 8.03Call of Meetings by Corporation or Noteholders40 Section 8.04Qualifications for Voting 41 Section 8.05Regulations 41 Section 8.06Voting 41 Section 8.07Quorum; Actions42 ARTICLE IX SUPPLEMENTAL INDENTURES Section 9.01Supplemental Indentures Without Consent of Noteholders42 Section 9.02Supplemental Indentures With Consent of Noteholders 43 Section 9.03Compliance with Trust Indenture Act; Effect of Supplemental Indentures 44 Section 9.04Notation on Notes 45 Section 9.05Evidence of Compliance of Supplemental Indenture to be Furnished to Trustee45 ARTICLE
